Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

Claim Status
Claims 1-3, 7-8, 14-15, 17-21 and 39-49 are pending. Claim 49 has been added. Claims 14 and 40 have been amended. Claims 14-15, 17, 39-41 and 49 are being examined in this application. In the response to the restriction requirement, Applicants elected Group III, SEQ ID NO: 78 (the first synthetic peptide), SEQ ID NO: 81 (the second synthetic peptide) and thiol. Claims 1-3, 7-8, 18-21 and 42-48 are withdrawn as being drawn to a nonelected species/invention. It is noted that claim 44 was erroneously examined in the previous Office actions. Claim 44 is drawn to the composition of claim 14, wherein the first synthetic peptide comprises SEQ ID NO: 81. Applicants elected SEQ ID NO: 78 as the first synthetic peptide. Thus, the claim has been withdrawn. Applicants could amend claim 44 to recite “The composition of claim 14, wherein the second synthetic peptide comprises the amino acid sequence of SEQ ID NO: 81”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection.
Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 40 is drawn to the composition of claim 14, wherein when formed the dimer is capable of specifically binding to the DNA molecule. Claim 14 is drawn to a composition wherein when formed the dimer is capable of binding to a DNA molecule. Therefore, claim 40 fails to further limit the subject matter of claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The rejection of claims 14-15, 17 and 39-40 under 35 U.S.C. 102(a)(1) as being anticipated by Verdine et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 14-15, 17, 39-41 and 44 under 35 U.S.C. 103 as being unpatentable over Verdine et al. in view of Rauscher et al., Ye et al. and Futaki et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 14-15, 17, 39-40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al. (Structure 2000, 8:739–750) in view of Verdine et al. (WO 2011/008260).
With respect to claims 14-15 and 40, Wolfe et al. teach constructs comprising a Zif268-cJun fusion and TAT-cFos fusion that were designed to form homodimers (para bridging pages 745-746), and further teach that “[t]he cFos and cJun leucine zippers were chosen because they have a strong (100-fold) preference for the formation of heterodimers over homodimers. The Zif23–cJun fusion contained fingers 2 and 3 of Zif268, a junction sequence from the Zif23–GCN4(–2) selection, and the cJun leucine zipper. The TATA23–cFos fusion was analogous but contained the leucine zipper of cFos and fingers 2 and 3 of a zinc finger protein that had been selected to recognize a TATA binding sequence (page 746, left column, 1st para).
Wolfe et al. also teach that “[B]y itself, TATA23–cFos did not bind to this site, and Zif23–cJun bound weakly, but a mixture of the two proteins formed a stable complex with an apparent dissociation constant of 4.3 nM (Figure 8b). Binding of these proteins to the DNA was cooperative, and the mobility of the shifted complex was consistent with the formation of a dimer (page 746, right column, 1st para).
Wolfe et al. do not teach the peptides comprise at least one internal hydrocarbon staple.
Verdine et al. teach a bifunctional stapled peptide comprising a targeting domain (i.e. a first peptide); a linker moiety; and an effector domain (i.e. a second peptide) (claim 1), wherein both domains are stapled (claim 2), and wherein the bifunctional stapled peptide (i.e. a dimer) binds to DNA (see Figs. 17-22).
Verdine et al. further teach that “peptide stapling” is a term coined for a synthetic methodology used to covalently join two olefin-containing side chains present in a polypeptide chain using an olefin metathesis reaction. Stapling of a peptide using a hydrocarbon cross-linker created from an olefin metathesis reaction has been shown to help maintain a peptide's native conformation, particularly under physiological conditions (para [0005]).
It would have been obvious to one of ordinary skill in the art to staple the peptides Wolfe et al. to help maintain the peptides' native conformation under physiological conditions.
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Verdine et al. teach that stapling of a peptide using a hydrocarbon cross-linker created from an olefin metathesis reaction has been shown to help maintain a peptide's native conformation, particularly under physiological conditions.
With respect to claims 17 and 39, Verdine et al. teach that one peptide comprises a maleimide, whereas the other peptide comprises a thiol (see Fig. 27), and further teach the formation of a stable bond (para [0024]).
With respect to claim 49, Verdine et al. teach that the linkage is N-terminus to N-terminus, the linkage is C-terminus to N-terminus, the linkage is C-terminus to C-terminus, or the linkage is through interior amino acids of one or both peptides (para [00337]). One of ordinary skill in the art would at once envisage the two functional peptides wherein the linkage is through a side chain of N-terminal amino acids.

This is a new rejection.
Claims 14-15, 17, 39-41 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al. (Structure 2000, 8:739–750) in view of Verdine et al. (WO 2011/008260) as applied to claims 14-15, 17, 39-40 and 49 above, and further in view of Rauscher et al. (GENES & DEVELOPMENT 2:1687-1699, 1988), Ye et al. (J. Med. Chem. 2014, 57, 6930−6948) and Futaki et al. (JBC, Vol. 276, No. 8, Issue of February 23, pp. 5836–5840, 2001).
The teachings of Wolfe et al. and Verdine et al. with respect to claims 14-15, 17, 39-40 and 49 have been discussed above.
 Wolfe et al. and Verdine et al. do not teach the first synthetic peptide comprises SEQ ID NO: 78.
	Rauscher et al. teach that the proto-oncogenes c-Fos and c-Jun form a complex, which binds to activator protein-1 (AP-1) (abstract; page 1688, right column, 1st para; page 1688, left column, 3rd para; Fig. 1).
Ye et al. teach that AP-1 plays an important role in several severe disorders including cancer, fibrosis, and organ injury, as well as inflammatory disorders such as asthma, psoriasis, and rheumatoid arthritis (abstract).
Ye et al. also teach that c-Jun mainly has oncogenic functions (page 6942, right column, last para).
Ye et al. further teach that inhibitors of AP-1 are of value for the treatment of cancer (page 6943, left column, 1st para).
Futaki et al. teach that the DNA-binding peptides KRRIRRERNKMAAAKSRNRRRELTDT-GC (which comprises instant SEQ ID NO: 78) and the peptide RIKAERKRMRNRIAASKSRKRKLERIAR-GC (which comprises instant SEQ ID NO: 81) derived from human c-Fos and human c-Jun, respectively.
It would have been obvious to one of ordinary skill in the art to use the peptides of Futaki et al. as the first and second peptide in the invention obvious over Wolfe et al. and Verdine et al. in order to produce an inhibitor of AP-1 for the treatment of cancer.
One of ordinary skill would have reasonably expected the stapled peptides to interact with AP-1 (i.e. antagonizing endogenous c-Jun/c-Fos complex), thus inhibiting AP-1 activation and progression of cancer in a patient in need thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658